UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6114


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LINO H. HAYNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:90-cr-00105-HCM-TEM-1)


Submitted:   September 29, 2011             Decided:   November 3, 2011


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lino H. Haynes, Appellant Pro Se. Charles Philip Rosenberg,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lino     H.   Haynes          appeals    the   district   court’s     order

denying his “motion to vacate judgment” pursuant to Fed. R. Civ.

P. 60(b), which Haynes attempted to file in his criminal case.

We   have   reviewed      the    record       and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States         v.    Haynes,   No.    2:90-cr-00105-HCM-TEM-1

(E.D. Va. filed Nov. 19 & entered Nov. 22, 2010).                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented         in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2